Citation Nr: 0432382	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  09-03 26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

Neither the appellant nor his father has any corroborated 
military service with the United States (U.S.) Armed Forces.

This appeal arises from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO determined that the appellant did not have legal 
entitlement to VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has claimed that both his father and himself 
served with the U. S. Armed Forces during World War II as 
guerillas fighting the Japanese occupation of the 
Philippines.  In October 2003, the National Personnel Records 
Center (NPRC) informed VA that the appellant's father did not 
have any recognized military service with U. S. Armed Forces.  
It does not appear that VA has attempted to verify whether 
the appellant himself has any recognized military service.  
On remand, VA must contact the NPRC and request confirmation 
of the appellant's recognized guerilla service during World 
War II.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should contact the NPRC 
and request it to verify if the appellant 
(E.B.A.) has recognized guerilla service 
with the U. S. Armed Forces during World 
War II.  Any response or evidence 
received should be associated with the 
claims file.

2.  Thereafter, readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim 
remains adverse to the appellant, he and 
his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



